Citation Nr: 0940122	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for back disability, 
and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
February 1983.  He asserts subsequent duty in the Army 
Reserve, but active duty with the Reserve Component is not 
shown by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut that denied the Veteran's 
petition to reopen a previously-denied claim of entitlement 
to service connection for a back injury, based on the RO's 
finding that new and material evidence had not been received 
in support of the petition to reopen.

The Veteran testified before an RO Decision Review Officer 
(DRO) in May 2008, and a transcript of that hearing is of 
record.  The Veteran was scheduled to testify before a 
Veterans Law Judge by videoconference from the RO in 
September 2009 but he failed without explanation to appear to 
testify.  He has not requested that the hearing be 
rescheduled.  His request for a hearing before the Board is 
accordingly deemed to be withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

The issue of entitlement to service connection for residuals 
of a back injury, on the merits, is addressed in the Remand 
that follows the Order section of this decision.




FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
injury on the merits by rating decisions in December 1983 and 
October 2002; the Veteran did not appeal those decisions.

2.  Evidence received since the unappealed October 2002 
rating decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the 
October 2002 rating decision, the criteria for reopening the 
claim for service connection for back disability are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO issued a rating decision in December 1983 that denied 
service connection for a back condition.  In October 2002 the 
RO reopened the claim, characterized as entitlement to 
service connection for residuals of a back injury, and denied 
the claim on the merits.   The reason for the denial was a 
finding by the RO that although the service treatment records 
(STRs) showed treatment for back pain in service, the 
evidence failed to show the presence of a chronic disability 
after service.  The Veteran was notified of both decisions 
but did not appeal either of them.

The evidence of record at the time of the October 2002 rating 
decision consisted of the following: STRs; medical reports 
from the 405th Combat Surgical Hospital (CSH), U.S. Army 
Reserve (USAR) dated in March 1996; and private medical 
records from Yale School of Medicine dated from June 2000 
through January 2002.

The evidence received since the October 2002 decision 
consists of the following: a letter dated in September 2006 
by PE, M.D., stating he had treated the Veteran since 1990 
for recurrent back pain and it is certainly possible the 
chronic back pain is attributable to an initial injury; a 
letter from GCL, D.C., stating the Veteran had injured his 
shoulders while on active duty in 1979 and reinjured his 
right shoulder while on Reserve duty in 2002; treatment 
records from West Haven VA Medical Center (VAMC) dated in 
September 2006 but not mentioning any current or previous 
back disorder; and the transcript of the Veteran's hearing 
before a DRO in May 2008 in which he described being injured 
in service and having a current herniated disc with 
degenerative changes.

The Board finds some of the medical evidence and the 
Veteran's testimony are new and material.  The veteran 
reports a currently diagnosed back disorder, which is the 
specific reason the claim was previously denied.  In 
addition, the medical evidence suggests a continuity of 
symptomatology and that the Veteran's current back disorder 
is related to service.  This evidence is not cumulative or 
redundant of the evidence previously of record and it raises 
a reasonable possibility of substantiating the claim.

The Board notes in this regard that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of 
the claim for service connection residuals of a back injury 
is granted.




REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's reopened claim.

The Board has found the Veteran has credibly reported current 
herniated disc and degenerative changes of the back, and 
service treatment records (STRs) substantiate he had a back 
injury in service in 1979.  Accordingly, he has presented a 
prima facie case for service connection and a VA medical 
examination is warranted at this point.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).

The Veteran has also shown he served in the 450th Combat 
Support Hospital (CSH), U.S. Army Reserve (USAR) from 1983 
until his retirement in 2002.  The file contains no STRs 
generated during such service.  The originating agency should 
obtain any USAR treatment/examination records before the 
Board conducts further review of the case. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any STRs generated during the 
Veteran's service in the 450th CSH, USAR 
during the period 1983 to 2002.  Any such 
records obtained should be associated 
with the claims file.      

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
sufficient expertise to determine the 
etiology of the claimed back disability.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present back 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The rationale 
for each opinion expressed should also be 
provided. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for service connection for back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

        (CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


